COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              DANIEL LEE BROOKS
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0437-17-3                                          PER CURIAM
                                                                                  AUGUST 8, 2017
              ROANOKE CITY DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                              Charles N. Dorsey, Judge

                               (David A. Bowers, on brief), for appellant. Appellant submitting on
                               brief.

                               (Daniel J. Callaghan, City Attorney; Heather P. Ferguson, Assistant
                               City Attorney; Diana M. Perkinson, Guardian ad litem for the minor
                               child, on brief), for appellee. Appellee and Guardian ad litem
                               submitting on brief.


                     Daniel Lee Brooks (father) is appealing the order terminating his parental rights to his child,

              M.B. Father argues that the circuit court erred by (1) finding that the evidence was sufficient to

              support the termination of his parental rights pursuant to Code § 16.1-283(B), (C), and (E); and

              (2) terminating his parental rights “without making a determination that [father] received adequate

              rehabilitative services while his child was in the custody of the Department of Social Services.”1

              Upon reviewing the record and briefs of the parties, we conclude that the trial court did not err.

              Accordingly, we affirm the decision of the trial court.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Father asks this Court to consider his assignments of error pursuant to Code § 8.01-384
              and the exceptions to Rule 5A:18. The Court finds that his arguments were preserved in his
              closing argument to the circuit court. Rule 5A:18; see Howard v. Commonwealth, 21 Va. App.
473, 478, 465 S.E.2d 142, 144 (1995) (the defendant can present an appropriate argument in
              summation during a bench trial in order to preserve an issue for appeal).
                                          BACKGROUND

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

        Father is the biological father to twelve children. He and Roachelle Caldwell (mother) are

the biological parents to five children, including M.B., who is the subject of this appeal.

        Both parents have a history of substance abuse and domestic violence. The Roanoke City

Department of Social Services (the Department) has been involved with them since 2005. In 2007

and 2008, both parents’ parental rights were terminated to four of their children.

        M.B. was born in August 2011, and three days after her birth, the Department became

involved with the family because of allegations about mother and father using cocaine. The

Department obtained a preliminary child protective order, which required the parents to submit to

random drug screens. Subsequently, both parents tested positive for cocaine, and the Department

learned that the police had responded to a call of domestic violence between the parents. Thus, on

April 30, 2012, M.B. was placed in the Department’s legal custody. The Department provided

numerous services to the parents. In 2012, father participated in a psychological and parental

capacity evaluation. Dr. Klaire Mundy conducted the evaluation and recommended that M.B. “not

return to a home where Mr. Brooks and Ms. Caldwell reside together due to their nearly 15-year

history of violence, substance use, and relational dysfunction.” In addition to the psychological

evaluation, the Department’s services included referrals to substance abuse assessments and

counseling, individual counseling, family therapy, parenting classes, transportation assistance,

visitations, vocational services, and random drug testing. Both parents completed the required

services. On October 30, 2013, the parents resumed custody of M.B.




                                                 -2-
        On October 3, 2016, the Department received a child protective services complaint alleging

that the parents used drugs in front of M.B. Stephanie Tucker, a child protective services

investigator, spoke with mother, who reported that father was using crack cocaine and pulled a gun

on her after an argument. Tucker also spoke with father, who said that mother was unstable. Father

admitted to relapsing and using crack cocaine.

        On October 4, 2016, father submitted to a drug test. He tested positive for cocaine and

methamphetamines. On October 5, 2016, mother submitted to a drug test. She tested positive for

cocaine, methamphetamines, and opiates.

        Initially, the Department placed M.B. with her paternal grandmother, but after a couple of

weeks, that placement failed. On October 19, 2016, the Roanoke City Juvenile and Domestic

Relations District Court (the JDR court) granted custody to the Department, and M.B. was placed in

foster care.

        The Department informed the parents that it was not going to provide services, but they

could seek services on their own. The Department indicated that it could provide them with

addresses and phone numbers and encouraged them to contact Blue Ridge Behavioral Healthcare.

The social worker testified that to her knowledge, neither parent contacted Blue Ridge. The

Department did arrange for supervised visitations, in which the parents participated.

        On November 29, 2016, the Department filed a petition to terminate father’s parental rights

pursuant to Code § 16.1-283(B), (C)(2), and (E). On December 8, 2016, the JDR court terminated

father’s parental rights.2 Father appealed to the circuit court.

        On February 13, 2017, the parties presented evidence and argument before the circuit court.

The Department presented evidence that the child was doing well in foster care. She was in


        2
          The JDR court also terminated mother’s parental rights. Both parents appealed to the
circuit court. The circuit court terminated mother’s parental rights. Mother did not appeal that
decision.
                                               -3-
counseling and receiving speech therapy. Prior to entering foster care, M.B. had been absent seven

days from school and tardy on eight occasions. During the previous school year, M.B. missed more

than half of the school year. Since entering foster care, she had not missed any school. At the

conclusion of the hearing, the circuit court found that it was in the child’s best interests to terminate

father’s parental rights pursuant to Code § 16.1-283(B), (C)(2), and (E). The circuit court entered

the final order on February 14, 2017. This appeal followed.

                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Father argues that the circuit court erred by finding that the evidence was sufficient to

terminate his parental rights pursuant to Code § 16.1-283(B), (C)(2) and (E)(i). He also contends

the circuit court erred by not “making a determination that [he] received adequate rehabilitative

services while his child was in the custody of the Department.”

          Code § 16.1-283(E)(i) states:

                 The residual parental rights of a parent . . . of a child who is in the
                 custody of a local board . . . may be terminated by the court if the
                 court finds, based upon clear and convincing evidence, that it is in
                 the best interests of the child and that . . . the residual parental
                 rights of the parent regarding a sibling of the child have previously
                 been involuntarily terminated . . . .

          Father’s parental rights previously were terminated to four of his children. During

closing argument, the circuit court asked father’s counsel, “You can’t get around [Code



                                                  -4-
§ 16.1-283](E) anyway. Right?” Father’s counsel replied, “The evidence would not suggest

that, Your Honor.”

       Furthermore, the evidence proved that father had received numerous services since the

Department first became involved with his family in 2005. The Department provided services to

father prior to the termination of his parental rights to four of his children in 2007 and 2008. The

Department again provided services to father when M.B. entered foster care in 2012. Contrary to

father’s arguments, the circuit court acknowledged the services provided to father and stated that

father had “already been through the system and . . . had opportunity services provided.” The

circuit court commented that it thought that

               you . . . of all people would err solely on the side of caution.
               Overdo what was, necessary, make certain that there was no
               question at all in anybody’s mind that proper care was being
               accorded and -- and everything was being done. And the lack of
               judgment that is exhibited numerous times throughout the record is
               just replete with specifics as well as generalities that are not merely
               questionable for just from an objective standpoint.

Despite all of the services provided over the years, father continued to have problems with the

same issues, namely substance abuse and domestic violence. The circuit court concluded that it

was in the child’s best interests that father’s parental rights be terminated. Considering the

totality of the circumstances, the circuit court did not err in finding that the evidence was

sufficient to terminate father’s parental rights pursuant to Code § 16.1-283(E)(i).

       When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds. See Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46
Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (the Court affirmed termination of parental rights

under one subsection of Code § 16.1-283 and did not need to address termination of parental




                                                 -5-
rights pursuant to another subsection). Therefore, we will not consider whether the circuit court

erred in terminating father’s parental rights pursuant to Code § 16.1-283(B) and (C).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                        Affirmed.




                                                -6-